      Case 1:19-cv-07221-VSB-SDA Document 30 Filed 02/26/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                          2/26/2021
 Yelitza Picon, individually and on behalf of
 all other persons similarly situated,
                                                              1:19-cv-07221 (VSB) (SDA)
                                Plaintiff,
                                                              ORDER
                    -against-

 Grenning Gallery, Inc.,

                                Defendant.


STEWART D. AARON, United States Magistrate Judge:

       Following a telephone conference with the parties, and for the reasons stated on the

record, it is hereby Ordered as follows:

       1. No later than Friday, March 5, 2021, Defendant shall:

               a. Supplement its response to Plaintiff’s Interrogatory No. 14 (see ECF No. 26-2,

                   at 12) and shall provide a copy of the verification page to Plaintiff.

               b. Supplement its response to Plaintiff’s Document Request Nos. 5, 7, 8, 9, 13,

                   14, 25, 30 and 42. (See ECF No. 26-2, at 22-27.)

               c. Provide, in response to Plaintiff’s Document Request Nos. 39 and 40,

                   documents sufficient to show the current financial condition of Defendant.

               d. File a letter indicating whether Defendant wishes to participate in a settlement

                   conference with the Court.

       2. The deadline for the completion of all discovery remains April 9, 2021. (See Case

           Management Plan, ECF No. 25, ¶ 9.) However, the parties may adjust the interim
     Case 1:19-cv-07221-VSB-SDA Document 30 Filed 02/26/21 Page 2 of 2




         deadlines set forth in Paragraph 8 of the Case Management Plan, as necessary,

         without leave of the Court.

SO ORDERED.

DATED:        New York, New York
              February 26, 2021

                                          ______________________________
                                          STEWART D. AARON
                                          United States Magistrate Judge




                                         2
